EXHIBIT PRESS RELEASE FOR IMMEDIATE RELEASE Contact:Peter J. Meier, CFO Phone: (610) 359-6903 Fax:(610) 359-6906 ALLIANCE BANCORP, INC. OF PENNSYLVANIA REPORTS SECOND QUARTER RESULTS AND REGULAR QUARTERLY CASH DIVIDEND. Broomall, Pennsylvania.July 22, 2008 – Alliance Bancorp, Inc. of Pennsylvania (the “Company”) (NASDAQ Global Market:ALLB) announced today results for the quarter ended June 30, 2008.The Company also announced that its Board of Directors declared a regular quarterly cash dividend on the common stock of the Company of $.06 per share, payable on August 15, 2008 to the shareholders of record at the close of business on August 1, 2008. The Company reported net income of $84,000 or $.01 per diluted share for the quarter ended June 30, 2008 as compared to $415,000 or $.06 per diluted share for the quarter ended June 30, 2007.Net interest income increased $114,000 or 4.4% to $2.7 million while other income decreased $439,000 for the quarter ended June 30, 2008 as compared to the same period in 2007.Other expenses increased $159,000 or 6.5% to $2.6 million and the provision for income taxes decreased $173,000 for the quarter ended June 30, 2008 as compared to the same period in 2007.The decrease in other income was primarily due to the previously announced loss on sale of certain mutual funds which amounted to $153,000 combined with a $266,000 impairment charge on the remaining $2.7 million in mutual funds.In April 2008, the Company significantly reduced its investment in these funds by selling $15.5 million of its mutual fund portfolio.The increase in other expenses primarily resulted from increases in salaries and employee benefits as well as advertising and marketing costs. For the six months ended June 30, 2008, net income amounted to $126,000 or $.02 per diluted share as compared to $799,000 or $.11 per diluted share for the six months ended June 30, 2007.Net interest income increased $79,000 or 1.5% to $5.3 million and other income decreased $796,000.Other expenses increased $134,000 or 2.7% to $5.1 million and the provision for loan losses increased $170,000 for the six months ended June 30, 2008 as compared to the same period in 2007.The increase in net interest income was primarily due to a decrease in interest expense on customer deposits and the decrease in other income was primarily due to $629,000 of impairment charges and a $153,000 loss on sale of securities both of which were related to the Company’s investment in mutual funds.The increase in other expenses primarily resulted from increases in salaries and employee benefits, occupancy and equipment expenses and advertising and marketing costs. The Company’s total assets decreased $8.6 million or 2.0% to $415.9 million at June 30, 2008 as compared to $424.5 million at December 31, 2007.Investment securities decreased $16.3 million or 24.0% to $51.6 million and mortgage-backed securities decreased $4.6 million or 12.9% to $31.0 million.Net loans receivable increased $12.5 million or 4.9% to $269.4 million at June 30, 2008.Customer deposits decreased $6.4 million or 1.9% to $324.4 million at June 30, 2008 from $330.8 million at December 31, 2007. Total stockholders’ equity decreased $2.3 million or 4.4% to $49.2 million or 11.8% of total assets at June 30, 2008.Nonperforming assets increased $2.5 million to $4.6 million or 1.1% of total assets at June 30, 2008 as compared to $2.1 million or 0.5% of total assets at December 31, 2007.Such increase was due to the placement of five commercial real estate loan relationships on non-accrual status.These loans are secured by properties located in the Company’s primary lending area.The nonperforming assets at June 30, 2008 included $1.5 million in single-family residential real estate loans, $2.9 million in commercial real estate loans, $74,000 in commercial business loans and $38,000 in consumer loans.The allowance for loan losses was $2.9 million or 64.3% of nonperforming loans at June 30, 2008 as compared to $2.8 million or 135.0% at December 31, 2007. Dennis D.
